DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment filed 10/04/2019 is acknowledged. Claims 2-12, 16 and 17 are amended; claims 13-15 are canceled and claims 18-21 are new. No restriction is made in this case. Claims 1-12 and 16-21 are under examination. 

Effective Filing Date
Applicant’s claim for domestic benefit under 365(c) and foreign priority are noted (see p. 3 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

04/06/2017.
	

Claim Interpretation
Claim 17 is drawn to a method that describes a relationship between the presence of Vim3 and the fertility of the spermatozoa in the sample, which is a judicial exception. Claim 17 recites the active step (IV), which depends upon the identification of a sample of high fertility in step (III). Because step (III) requires the identification of a high fertility sample S+, there is no embodiment in which the active step (IV) is not carried out. Thus, the active step (IV) is a practical application of the judicial exception described in the claim.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR DETERMINING THE FERTILITY OF SPERMATOZOA COMPRISING DETECTION OF VIMENTIN VARIANT 3.

Claim Objections
Claims 8, 16, 17 and 21 objected to because of the following informalities.
(i) Claim 8 recites “wherein steps (iv) and (v) are performed by a computer-assisted automated manner”, which is grammatically awkward. It is suggested the claim 
(ii) Claims 16 and 17 recite “suitible” (see line 4 in claim 16 and lines 3 and 8 in claim 17), but presumably “suitable” was intended.
(iii) Claim 16 recites in step (2): “determining the fertility…by means of the method”, which is grammatically awkward. It is suggested the claim be amended to recite “determining the fertility of the sample S of step (1) by 
“(II) determining the fertility of the samples S of step (I) by 
“(IV) inseminating a non-human female animal of species SP susceptible for pregnancy with the selected sample S+ as identified in step (III) by 

Similarly, claim 21 should also be amended to recite: “the total content of the Vim3 per spermatozoon conducted by 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) Claims 2 and 3 recite step (ii), which is “optionally staining Vim3 in the spermatozoa contained in the sample S”. The broadest reasonable interpretation of staining is any method or assay that uses fluorescence, staining or other visualizing technology, which includes all of the immunological methods contemplated by the instant specification. Since the method step is optional, the claims encompass an embodiment in which the staining step is not performed. In light of the specification, which discloses various immunological and fluorescence-based methods for detecting Vim3, it is not clear how Vim3 can be detected in the absence of the staining step. 
(i) Claims 5 and 20 recites the limitation “wherein the decreased fertility of the spermatozoa contained in the sample S…” in lines 1-2. There is insufficient antecedent basis for this limitation in the claims, since claim 1, from which claims 5 and 20 depend, does not definitively recite that there is decreased fertility in the spermatozoa contained within the sample. Rather, claim 1 is drawn to a method for determining the fertility of spermatozoa contained in a sample S, thus the outcome of the diagnostic assay is not a forgone conclusion. This rejection could be addressed by amending claims 5 and 20 to depend from claim 3.

(iii) Claim 8 recites the limitation “wherein steps (iv) and (v) of the staining Vim3 comprises…” in line 1. There is insufficient antecedent basis for this limitation in the claim, since claim 1, from which claim 8 depends, does not recite any particular steps, nor “steps (iv) and (v)”. This rejection could be addressed by amending claim 8 to depend from claim 3.  
(iv) Claim 12 recites the limitation “the method further comprising the additional step: (vi)" in lines 1-3. There is insufficient antecedent basis for this limitation in the claim, since claim 1, from which claim 12 depends, does not recite any particular steps, nor steps (i)-(v). This rejection could be addressed by amending claim 12 to depend from claim 11.
(v) Claim 16 recites a limitation regarding the steps of carrying out the method and referring to control samples C+ and C- in part (3)(B). There is insufficient antecedent basis for this limitation in the claim, since claim 1, from which claim 16 depends is silent with respect to any method steps or control samples C+ and C-. This rejection could be addressed by amending claim 16 to depend from claim 11.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims are drawn to a method or process (see Step 1 in the Revised Guidelines). Specifically, claim 1 recites a method for determining the fertility of spermatozoa contained in a sample S comprising detecting the total content of the Vimentin variant 3 (Vim3) per spermatozoon and/or the spatial localization of the Vim3 within the stained spermatozoa. Claims 2 and 3 similarly describe the same relationship. Claims 2 and 3 sets forth additional steps for determining the fertility of the spermatozoa, although some steps are optional. Claim 4, 5 and 18-20 further describe the nature of the infertility or the nature of the sample and claims 6-10 and 21 recite additional detail regarding detection steps. Claims 3, 11 and 12, in addition to steps describing detection, also recite comparison of an endpoint to a control; in claims 3 and 11 the comparison concerns Vim3 accumulation and in claim 12 it concerns spermatozoa “movability and/or morphology”. Claim 16 is further drawn to classification of the fertility level in the sample S. When considering whether claims are drawn to patent eligible material, one must first determine if the claims recite an abstract idea, law of nature or natural phenomenon (prong one of Revised Step 2A). In the instant case, the claims describe a relationship between the presence of Vim3 and the fertility of the spermatozoa in the sample. Claim 16 also describes the mental step of classifying 
The next step in the analysis of whether claimed subject matter is patent eligible is to consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The detection steps in the claims are recited at a high level of generality. Indeed claim 1 merely recites detecting the total content of Vim3 per spermatozoon and/or special localization of Vim3 within the stained spermatozoa. Claim 2 recites the same detecting step along with the optional steps of “providing an aliquot of sample S” and “staining Vim3 in the spermatozoa contained” therein. Claim 3 similarly recites providing an aliquot of the sample S along with an optional staining step. Claims 6 and 7 recite that the (optional) staining steps are carried out with an antibody or antibody fragment. Claim 8 recites that steps are performed “by a computer-assisted automated manner”. Claim 9 recites that the (optional) staining step comprises fixation prior to staining and claim 10 recites that the optional staining step is carried out with a fluorescently labeled marker. Claim 11 recites detection steps involving staining and claim 12 recites an additional step of comparing motility and morphology of spermatozoa in the sample S with positive and negative controls. Claim 21 recites that intracellular Vim3 staining is performed with a fluorescently labeled marker and that special localization is performed by fluorescence microscopy and or flow cytometry. The method steps are recited at a high level of generality that do not integrate the judicial exception into a practical application.
Univ. of Utah Research Found, v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014), or diagnosing an abnormal condition by performing clinical tests and thinking about the results (see In re Grams, 12 USPQ2d 1824 (Fed. Cir. 1989). Further, the data gathering steps amount to insignificant extra-solution activity. In summary, the claims do not recite additional elements that integrate the judicial exception into a practical application, and the answer to prong two of Revised Step 2A is no.
The final step in the consideration of patentable subject matter is to evaluate whether the claim recites additional elements that amount to significantly more than the judicial exception. As noted above, the claimed method steps are recited at a high level of generality. The instant specification discloses that the antibody or fragment thereof may “bind to any epitope(s) comprised by its molecular structure”, thus no particular antibody is specified in the claims or specification. The instant specification discloses that vimentin 3 was first described “Craig Venter Institute (NHLBI Resequencing and Genotyping Service (RSG), N01-NV-48196, J. Craig Venter Institute, Rockville, MD 20850).”  See pages 14, lines 21-36 through p. 15, lines 23 of the instant specification. The specification also discloses that other species of Vim3 are known (see p. 15, lines 15-36). The specification indicates that the methods of carrying out the data gathering 
In summary, claims 1-12, 16 and 18-21 are not patent-eligible subject matter.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods comprising the following steps:
 (i) providing an aliquot of the sample S containing spermatozoa;
(ii) staining Vim3 in the spermatozoa contained in the sample S;
(iii) detecting the total content of the Vim3 per spermatozoon and/or the spatial localization of the Vim3 within the stained spermatozoa, wherein the Vim3 is stained Vim3 of step (ii);  4

(v) comparing the total content of Vim3 per spermatozoon and/or the degree of accumulation of Vim3 determined in step (iv) between the sample S and
(a) at least one control sample C+ of spermatozoa of high fertility of the same species, and/or
(b) at least one control sample C- of spermatozoa of low fertility of the same species, wherein a decreased amount of the total content of Vim3 per spermatozoon contained in the sample S in comparison to the control sample C+; an amount of the total content of Vim3 per spermatozoon contained in the sample S that is not higher than in the control sample C-; a decreased amount of accumulation of Vim3 in the mid piece of the spermatozoa contained in the sample S in comparison to the control sample C+; and/or an amount of accumulation of Vim3 in the mid piece of the spermatozoa contained in the sample S that is not higher than in the control sample C-, indicates decreased fertility of the spermatozoa contained in the sample S,

does not reasonably provide enablement for the claims as broadly recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In patients with normozoospermia Vim3 distribution was predominantly identified in the neck and tail part of sperms, whereas the distribution of the Vimentin full length (V9) shows a dominant location in the head region of the sperms especially the equatorial segment (Figure 1A and 2A). Comparing this immunofluorescence staining with the results from patients with OAT [oligo-astheno-teratozoospermia] syndrome, a different distribution of the Vim3 variant is detectable. In case of the OAT syndrome (Figure 1 Band 2B) the Vim3 is predominantly expressed in the head domain and to a lesser extend in the neck and tail domain.

The specification also teaches that the full length vimentin antibody (V9) cannot reliably be used as a marker for fertility, although Vim3 surprisingly can (see p. 46, lines 26-28). Thus, the instant specification teaches that it is necessary to measure a particular pattern of expression and expression levels in order to carry out the claimed method of determining fertility. The results are also published in the post-filing date article by Funke et al. (Disease Markers, 2019; https://doi.org/10.1155/2019/9803498; 5 pages total). The evidence set forth in the specification and the art is not commensurate in scope with the claims, which recite merely detecting the total content of Vim3 or the special localization, but without the steps necessary to determine fertility based upon said detection.
Due to the large quantity of experimentation necessary to carry out the claimed method of determining fertility without the necessary steps for comparing the Vim3 expression levels and localization, the complex nature of the invention, which first established the relationship between Vim3 and male factor infertility, and the breadth of 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649